1
     Ray A. Ybarra Maldonado (Bar No. 027076)
2    Ybarra Maldonado & Associates
3
     ray@abogadoray.com
     2700 N. Central Ave., Ste., 800
4    Phoenix, AZ 85004
     Telephone: (602) 910-4040
5    Attorney for Defendant
6

7
                              IN THE UNITED STATES DISTRICT COURT

8                          FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
9

10   United States of America,                        ) Case No.: 3:19-cr-00174-DPJ-FKB
                                                      )
11
                            Plaintiff,                ) MOTION TO CONTINUE TRIAL
                                                      ) AND EXTEND TIME TO FILE
     vs.                                              ) PRETRIAL MOTIONS
12
                                                      )
     Maria Guadalupe Domingo-Garcia,                  ) (Fifth Request)
13
                            Defendant.                )
14
                                                      )
                                                      )
15
                                                      )

16
                  Defendant, Ms. Maria Domingo-Garcia, by and through undersigned counsel,
17
     respectfully moves this Court to continue the trial date for thirty (30) days, from the current date
18

19
     of October 1, 2019. Additionally, Ms. Domingo-Garcia requests the pretrial conference

20   scheduled for September 19, 2019 be continued for thirty (30) days and respectfully requests
21   an extension to the time for the filing pre-trial motions for thirty (30) days from the currently
22
     scheduled dates of August 30, 2019 (N-Dispositive) and September 11, 2019 (Dispositive). This
23
     request is based on the following reasons:
24

25                 1. Counsel’s is based out of Phoenix, AZ and is entering his appearance pro bono.

26                     Undersigned Counsel’s pro hac vice motion was approved on August 30, 2019.
27

28
1
     2. Undersigned Counsel has made three separate trips to Jackson, Mississippi
2

3
        since the raid at the chicken plants occurred on August 7, 2019. The last trip

4       was to attend Ms. Domingo-Garcia’s immigration bond hearing which was
5       scheduled for Wednesday, September 4th, but Ms. Domingo-Garcia had yet to
6
        be transferred from the detention center in Mississippi to the detention center
7
        in Louisiana.
8

9    3. Undersigned Counsel then drove from the immigration court/detention center

10      in Louisiana to the jail in Mississippi. However, undersigned counsel was
11
        denied visitation at first because Counsel was from Arizona and the jail
12
        required a notification from the Marshalls, but ultimately because Ms.
13
        Domingo-Garcia was in isolation because of a lice outbreak.
14

15   4. The United States Government has tendered a fast-track plea offer, but Counsel

16      was unable to review this document with Ms. Domingo-Garcia at the jail in
17
        Mississippi because of the lice outbreak. The plea deadline has been extended
18
        and Counsel wishes to review with Ms. Domingo-Garcia. Ms. Domingo-
19

20      Garcia is now scheduled for an immigration bond hearing on September 16,

21      2019.
22
     5. Undersigned Counsel respectfully requests adequate time investigate and draft
23
        possible pre-trial motions. Undersigned Counsel was provided with initial
24
        discovery at the Detention Hearing on August 30th. Counsel needs additional
25

26      time to review such discovery with his client and determine if pre-trial motions

27      can be filed.
28
1
                   6. Undersigned Counsel requested additional discovery via email on Thursday,
2

3
                        September 5, 2019. Specifically, Counsel requested the search warrants and

4                       affidavits of search warrants after reading about a legal memorandum filed by
5                       Koch Foods in a civil case.
6
                   7. Finally, there is still hope a non-trial resolution can be negotiated which could
7
                        require additional conversations between the United States Attorney’s Office
8

9                       and undersigned Counsel.

10      18 U.S.C. §3161(h)(7)(B)(iv) includes a factor to consider when deciding to grant a
11
     continuance whether failure to grant a continuance would deny counsel for the defendant the
12
     reasonable time necessary for effective preparation, taking into account the exercise of due
13
     diligence. Undersigned counsel desires sufficient time to build a defense which includes
14

15   researching and drafting pre-trial motions.

16      Undersigned counsel has spoken to Assistant United States Attorney, Mr. Gaines Cleveland
17
     and he has indicated the government does not object to the requested continuance so long as this
18
     motion requests an extension of time in the interests of justice under 18 U.S.C. §3161(h)(7).
19

20      As such, excludable delay under 18 U.S.C. §3161(h)(7)(A) and (B)(iv) may result from this
     motion.
21

22
                                                      Respectfully Submitted,
23
                                                      /s/ Ray A. Ybarra Maldonado
24
     Dated this 10th day of September, 2019           RAY A. YBARRA MALDONADO, ESQ.
25

26
     Copy of the foregoing transmitted
27   by ECF for filing September 10, 2019 to:
28   Gaines Cleveland
1
     Assistant U.S. Attorney
2    United States Attorney’s Office
3    rym
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
